            Case 1:19-cv-01888-CCB Document 14 Filed 07/28/20 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

HECTOR FUSSA,                                         *

Plaintiff                                             *

v                                                     *             Civil Action No. CCB-19-1888

STEPHEN T. MOYER, et al.,1                            *

Defendants                                   *
                                            ***
                                     MEMORANDUM OPINION

        In response to the above-titled civil rights complaint, Defendants Secretary Stephen T.

Moyer, former Commissioner Dayena Corcoran, former Warden Thomas Wolfe, CO Eric Kitchen,

and Lieutenant Charlie Campbell filed a Motion to Dismiss or, in the Alternative, for Summary

Judgment. ECF 11. Fussa opposes the motion. ECF 13.2 The court finds a hearing in this matter

unnecessary. See Local Rule 105.6. For the reasons that follow, the defendants’ motion will be

granted.

                                               Background

        In his unverified Complaint, plaintiff Hector Fussa alleges that on March 7, 2018, he was

working in the kitchen at Brockbridge Correctional Facility (“BCF”) cooking meals and wearing

his personal tennis shoes when he slipped on grease spilled by other kitchen workers and fell into

an oven rack that was left open. ECF 1, pp. 3–4. Fussa’s hand was caught in the rack and his

finger dislocated. Id., p. 4. Lt. Campbell, Lt. Homes, CO Harris, and Sgt. “Jay” were present. Id.

Harris and Jay took Fussa to the medical unit, where he was evaluated by a physician who directed

that Fussa be taken to a hospital for further treatment. Id. As a result of this accident, Fussa states,


1
 The Clerk shall amend the docket to reflect the correct names of Defendants.
2
 Fussa’s Motion for Judgment by Default (ECF 10) will be denied. The defendants sought and were granted an
extension of time to respond to the Complaint. ECF 7 and 8.
          Case 1:19-cv-01888-CCB Document 14 Filed 07/28/20 Page 2 of 5



his right hand “does not close[] as is supposed to, it is weaker and pain is ever present.” Id., p. 4.

He states that he was denied physical therapy and given only Tylenol for pain. Id.

       Fussa alleges that he was not issued proper shoes to work in an institutional kitchen, and

that despite his numerous requests, he was simply told “there are no boots.” ECF 1, p. 4. He states

that using the institution’s grievance procedure did not work since his complaints were ignored.

Id. On December 20, 2018, he was issued “proper shoe[s].” Id. p. 5.

       The record evidence shows that Fussa worked in BCF dietary from August 8, 2017, through

May 2, 2018. ECF 11-2, p. 2 (DPSCS Primary Assignment History). According to CO Kitchen,

when Fussa began his assignment in dietary, he possessed his own boots, ECF 11-3, ¶ 3 (Kitchen

Decl.), which Fussa disputes, ECF 13, pp. 3–4. CO Kitchen further states that on November 8,

2017, Fussa traded in his boots but did not receive a new pair until April 18, 2018, because the

institution did not have his size. ECF 11-3, ¶ 3.

       The defendants contend that Fussa did not file any administrative remedy procedure

(“ARP”) complaints while housed at BCF, nor did he file any complaints or grievances with the

Inmate Grievance Office (“IGO”) regarding the facts alleged. ECF 11-4, ¶ 3 (Decl. of Samiyah

Hassan); ECF 11-5, ¶ 3. Fussa has provided (1) an illegible ARP receipt, ECF 13-1, p. 17; (2) a

copy of ARP DRCF 0310-18, filed May 26, 2018, complaining of a lack of responses to three

ARPs he states he filed while housed at BCF, id., p. 21; (3) a copy of ARP DRCF 0469-18, filed

August 21, 2018, complaining of lack of adequate footwear, id., pp. 19–20; and (4) the “Warden’s

Response” to ARP DCRF 0469-18, indicating that his ARP was found meritorious in part and that

“An order has been placed and you will be advised when received,” id., p. 18. Notably, “DRCF”

refers to Dorsey Run Correctional Facility, Fussa’s current place of incarceration, not BCF, the




                                                    2
         Case 1:19-cv-01888-CCB Document 14 Filed 07/28/20 Page 3 of 5



institution where the injury occurred. Although Fussa states he filed three ARPs while housed at

BCF, he does not provide them.

                                           Discussion

       The defendants raise the affirmative defense that Fussa has failed to exhaust his

administrative remedies. ECF 11-1, p. 9. Fussa’s complaint is subject to dismissal pursuant to the

Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e because Fussa has not produced

evidence that it has not been properly presented through the administrative remedy procedure. The

PLRA provides in pertinent part that:

       No action shall be brought with respect to prison conditions under section 1983 of
       this title, or any other Federal law, by a prisoner confined in any jail, prison, or
       other correctional facility until such administrative remedies as are available are
       exhausted.

       42 U.S.C. § 1997e(a).

       For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or detained

in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,

violations of criminal law or the terms and conditions of parole, probation, pretrial release, or

diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison conditions” encompasses “all

inmate suits about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,

532 (2002).

       Notably, administrative exhaustion under § 1997e(a) is not a jurisdictional requirement and

does not impose a heightened pleading requirement on the prisoner. Rather, the failure to exhaust

administrative remedies is an affirmative defense to be pleaded and proven by defendants. See

Jones v. Bock, 549 U.S. 199, 215–16 (2007). Nevertheless, a claim that has not been exhausted

may not be considered by this court. See id. at 220. In other words, exhaustion is mandatory, and

                                                3
         Case 1:19-cv-01888-CCB Document 14 Filed 07/28/20 Page 4 of 5



a court usually may not excuse an inmate’s failure to exhaust. See Ross v. Blake, 136 S. Ct. 1850,

1857 (2016).

       To pursue a grievance, a prisoner confined in a Maryland prison may file a grievance with

the Inmate Grievance Office (“IGO”) against any Division of Correction official or employee.

Md. Code Ann. (2008 Repl. Vol.), Corr. Servs. (“C.S.”) § 10-206(a). However, if the prison has

a grievance procedure that is approved by the IGO, the prisoner must first follow the institutional

ARP process before filing a grievance with the IGO. See C.S. § 10-206(b).

       Inmates housed at an institution operated by Maryland Department of Public Safety and

Correctional Services (“DPSCS”) may avail themselves of the administrative grievance process

which is designed for “inmate complaint resolution.” See generally C.S. §§ 10-201 et seq.; Code

of Maryland Regulations (“COMAR”) 12.07.01.01 et seq. An ARP request must be filed within

30 days of the date on which the incident occurred, or within 30 days of the date the prisoner first

gained knowledge of the incident or injury giving rise to the complaint, whichever is later.

COMAR 12.02.28.09(B).

       If an ARP is denied, the prisoner has 30 days to file an appeal to the Commissioner of

Corrections. COMAR 12.02.28.14(B)(5). If the Commissioner of Correction denies an appeal,

the prisoner has 30 days to file a grievance with the IGO. COMAR 12.02.28.18; C.S. § 10-206(a);

COMAR 12.07.01.05(B). If the Commissioner fails to respond, the grievant shall file any appeal

within 30 days of the date the response was due. COMAR 12.07.01.05(B)(2).

       Here, it appears that Fussa was aware of the ARP process, and has availed himself of it

more than once. But there is insufficient evidence that Fussa properly availed himself of either

the ARP or the IGO process in this case. Fussa provides legible copies of only two ARPs: one

filed in May 2018, and the other in August 2018. Both fall outside the 30-day window to file a



                                                 4
           Case 1:19-cv-01888-CCB Document 14 Filed 07/28/20 Page 5 of 5



grievance in connection with his accident, which occurred in March 2018. While the May 2018

ARP references three ARPs apparently filed in February and March 2018, see ECF 13-1, p. 21,

Fussa does not provide copies of those ARPs, nor does he demonstrate that he completed ARP

review. Moreover, according to Samiyah Hassan, the Administrative Specialist II of DPSCS,

Fussa “has not filed any . . . complaints or grievances with the IGO” regarding the claims alleged

in this case. ECF 11-4, ¶¶ 1, 3. As discussed above, the PLRA requires that inmates exhaust all

available remedies.3 Because Fussa failed to do so, his claims will be dismissed without prejudice.4

                                                   Conclusion

         The defendants’ Motion to Dismiss Fussa’s Complaint or, in the Alternative, for Summary

Judgment will be granted, and Fussa’s claims will be dismissed without prejudice. A separate

Order follows.




__7/28/20___                                                   __________/S/__________________
Date                                                           Catherine C. Blake
                                                               United States District Judge




3
  While the administrative grievance procedure does not apply to claims for compensation for disabilities resulting
from “personal injury arising out of and in the course of [an inmate’s] work for which wages or a stipulated sum of
money was paid by a correctional facility,” C.S. § 10-304, a claim to a different administrative body, the Sundry
Claims Board, is the exclusive remedy. See Dixon v. DPSCS, 175 Md. App. 384, 411–12 (2007). Because Fussa did
not pursue his claim with the Board, he did not exhaust his administrative remedies. Id. at 415. Fussa is advised that
compensation provided by the Sundry Claims Board is limited to injuries resulting in a permanent partial or total
disability, C.S. §10-304(2) and must be filed at the earlier of 24 months of the date of injury or within 12 months of
release from incarceration, id. at §10-305(b).
4
  As Fussa has not exhausted administrative remedies, the court need not address the defendants’ other arguments.

                                                          5
